DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 19, since the patentability of a product does not depend on its method of production – see MPEP 2133(I) – therefore, since there are no other structural limitations present in claim 19, this claim does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 14-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (U.S. Pub. 2018/0056228) in view of Desmet et al. (U.S. Pub. 2007/0039463).

Regarding claims 1 and 22, Kelly discloses (Figs. 1-5) a particle sensing device for sensing particles entrained in a gas (see par. [0049]), the particle sensing device comprising:
a sampling volume (as shown in Figs. 1 and 5) through which gas 12 [0056] having entrained particles with a distribution of particle sizes [0089]-[0098] including a first size range and a second size range (as shown in Fig. 5: [0089]-[0098]), larger than or smaller than the first size range, is to be flowed (as shown in Fig. 5: [0089]-[0098]);
a thermophoretic impulse region (at 14a/14b: see Figs. 1 and 5; [0057]/[0087]) arranged to apply a thermophoretic impulse to the entrained particles (see Figs. 1 and 5; [0057]/[0087]);
a first sensing region 24 [0059], downstream of the thermophoretic impulse region (as shown in Figs. 1 and 5), the first sensing region having a first sensor 24, wherein, in operation, the thermophoretic impulse, the flow of gas and gravity [0104]-[0105] combine to cause at least some of the particles to follow respective trajectories within the sampling volume (as shown in Figs. 1 and 5), the particle sensing device further comprising:
wherein the first sensor element 24 is located to intercept the respective trajectories of particles of the first size range [0108] and to detect particles of the first size range (see Figs. 1 and 5; [0108]).
Kelly does not disclose an interception region, interposed between the thermophoretic impulse region and the first sensing region, the interception region having an interception unit located to intercept the respective trajectories of particles of the second size range but not respective trajectories of particles of the first size range.
Desmet discloses (Figs. 1A and 1B) an interception region “ST” (i.e. step: [0056]-[0057]; Figs. 1A/1B), interposed between the thermophoretic impulse region and the first sensing region (before sensing: [0082]), the interception region having an interception unit “ST” (the step/wall: see Figs. 1A/1B) located to intercept the respective trajectories of particles of the second size range but not respective trajectories of particles of the first size range [0058] (as shown in Figs. 1A/1B).  Desmet also disclose that thermophoretic force can be used to force the oversized particles against the wall/intercepting unit (Desmet: [0080]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kelly’s device/method to include an interception region, interposed between the thermophoretic impulse region and the first sensing region, the interception region having an interception unit located to intercept the respective trajectories of particles of the second size range but not respective trajectories of particles of the first size range, as taught by Desmet.
Such a modification would ensure only particles of the appropriate size enter the sensor.
The apparatus of Kelly in view of Desmet, as applied above in the rejection of claim 1, would perform the method and meet the limitations of claim 22.

Regarding claim 2, Kelly discloses (Figs. 1-5) in the distribution of particle sizes, the second size range is larger than the first size range (as shown in Fig. 5: [0089]-[0098]).

Regarding claim 3, Kelly discloses (Figs. 1-5) in the distribution of particle sizes, the second size range is smaller than the first size range (i.e. the sensor can be configured so that the larger particles are sensed: [0107]/[0113]). 

Regarding claim 4, Kelly discloses (Figs. 1-5) in operation, the thermophoretic impulse, the flow of gas and gravity combine [0105]/[0107] to cause at least some of the particles to follow respective curved trajectories (as shown in Fig. 5) each having an apogee within the sampling volume (as shown in Fig. 5).

Regarding claim 5, Kelly discloses (Figs. 1-5) the first sensor 24 is adapted to detect PM 2.5 [0003]-[0008].
Regarding claims 6 and 7, Kelly’s modified device is applied as above, but does not disclose the first sensor senses the particles by capacitive detection; and wherein the first sensor has an arrangement of coplanar interdigitated electrodes.
However, the Examiner takes official notice that capacitive sensors and sensors comprising an arrangement of coplanar interdigitated electrodes were well-known in the art at the time the invention was filed.  See MPEP 2144.03.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kelly’s device so that the first sensor senses the particles by capacitive detection; and wherein the first sensor has an arrangement of coplanar interdigitated electrodes.

Regarding claims 8 and 9, Kelly does not disclose the interception unit shadows the first sensor from particles of the second size range; and the interception unit is oriented substantially perpendicular to the direction of gas flow, assessed as the direction of gas flow at the inlet and/or at the outlet.
Desmet discloses (Figs. 1A and 1B) the interception unit “ST” (the step/wall: see Figs. 1A/1B) shadows the first sensor from particles of the second size range [0058] (as shown in Figs. 1A/1B); and the interception unit “ST” is oriented substantially perpendicular to the direction of gas flow (as shown in Figs. 1A/1B), assessed as the direction of gas flow at the inlet and/or at the outlet (as shown in Figs. 1A/1B). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kelly’s device so that the interception unit shadows the first sensor from particles of the second size range; and the interception unit is oriented substantially perpendicular to the direction of gas flow, assessed as the direction of gas flow at the inlet and/or at the outlet, as taught by Desmet.
Such a modification would ensure only particles of the appropriate size enter the sensor.

Regarding claim 14, Kelly discloses (Figs. 1-5) the first sensor 24 is oriented substantially perpendicular to the direction of gas flow (as shown in Figs. 1 and 5), assessed as the direction of gas flow at the inlet and/or at the outlet (as shown in Figs. 1 and 5).

Regarding claim 15, Kelly discloses (Figs. 1-5) the thermophoretic impulse region is provided with a heater 14a [0057].

Regarding claim 16, Kelly discloses (Figs. 1-5) when the device is held upright (i.e. in the orientation shown in Figs. 1 and 5), the sampling volume is defined between a lower surface and an upper surface (top/bottom in Figs. 1 and 5), the device further comprising an inlet to guide the gas flow into the sampling volume (i.e. the inlet is at the bottom in Figs. 1 and 5), the inlet being located: (i) closer to the lower surface than the upper surface of the sampling volume (i.e. the inlet is at the bottom in Figs. 1 and 5).

Regarding claim 17, Kelly discloses (Figs. 1-5) the device further comprising an outlet for the gas flow to exit the sampling volume (i.e. at the top in Figs. 1 and 5), the outlet being located: (i) further from the lower surface than the inlet is located from the lower surface (i.e. at the top in Figs. 1 and 5).

Regarding claim 18, Kelly does not disclose the sampling volume has a volume of at most 40000 mm3.
However, such a modification would be merely a change in size of the sampling volume, which is obvious.  See MPEP 2144.04(IV)(A).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kelly’s device so that the sampling volume has a volume of at most 40000 mm3.

Regarding claim 19, the patentability of a product does not depend on its method of production, therefore, claim 19 is not patentable over Kelly/Desmet.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (U.S. Pub. 2018/0056228) in view of Desmet et al. (U.S. Pub. 2007/0039463), and further in view of White et al. (U.S. Pub. 2013/0036793).

Regarding claims 20 and 21, Kelly’s modified device is applied as above, but does not disclose the thermophoretic impulse region is provided with a heater, the heater formed on a beam suspended across the sampling volume; and the first sensor and/or second sensor are formed on respective beams suspended across the sampling volume.
White discloses (Figs. 2 and 8) the thermophoretic impulse region is provided with a heater 206 [0062], the heater formed on a beam suspended across the sampling volume (as shown in Fig. 8D: [0062]-[0064]); and the first sensor and/or second sensor (i.e. mass-sensitive element 112: [0065]) are formed on respective beams suspended across the sampling volume (as shown in Fig. 8F).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kelly’s device so that the thermophoretic impulse region is provided with a heater, the heater formed on a beam suspended across the sampling volume; and the first sensor and/or second sensor are formed on respective beams suspended across the sampling volume.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A).

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852